ORDER
PER CURIAM:
On June 11,1998, the Court publicly reprimanded attorney R. Greg Bailey (respondent) for misconduct. In. accordance with the Court’s Rules of Admission and Practice, copies of the order imposing the reprimand were sent to bar disciplinary authorities in Missouri, Illinois, and the District of Columbia; to the clerks of the United States Courts of Appeal for the Seventh and Eighth Circuits and the Supreme Court of the United States; to the American Bar Association’s National Disciplinary Data Bank; and to the Court’s regular mailing list for publication. On July 9, 1998, the respondent filed a motion to stay the Court’s order pending appeal. On the same date, the respondent also filed a Notice of Appeal (NOA) to the Court of Appeals for the Federal Circuit (Federal Circuit).
In Villamor v. West, the Court held that “the filing of [an] NOA seeking review in the Federal Circuit deprives this Court of jurisdiction” over a motion for full Court review filed the day before the NOA. Villamor, 11 Vet.App. 193 (1998) (en banc), appeal reinstated, No. 98-7043 (Fed.Cir. July 23, 1998); see also Cerullo v. Derwinski, 1 Vet.App. 195, 196 (1991) (“filing of an NOA confers plenary jurisdiction upon an appellate court.”). Cf. Fed.CiR.R. 8(a) (referring to “[application for a stay ... pending appeal” being made “in the first instance in the district court” as contrasted with an application “for an order suspending, modifying, restoring, or granting an injunction during the pendency of an appeal”); Fed.R.App.P. 8(a) (same). Accordingly, the Court is without jurisdiction to consider the respondent’s motion.
On consideration of the foregoing, it is
ORDERED that the respondent’s motion is DISMISSED for lack of jurisdiction. The Clerk is directed to send copies of this order to all entities to which copies of the Court’s June 11, 1998, order were sent pursuant to Rule 11(b) and (c) of the Court’s Rules of Admission and Practice.